Per curiam

If you have assigned matters of fact, only, you may enter your judgment of reversal; if you have assigned matters of l.iw, we must look into them. We cannot reverse the judgment merely because you have assigned instances of false judgment, if the matters assigned do not appear to warrant a reversal. The assignment was read, and the principal matter was, that no lime or place was appointed within thirty days, by the Justice, for Defendant’s appearance.
Per curiam — That is necessary by the act of 1794, c. 13, s. 3 & 6. The judgment was reversed.